UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

DAVID F.!,
Plaintiff, 20-CV-6479-FPG
V. DECISION AND ORDER
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
INTRODUCTION

On September 25, 2014, Plaintiff filed an application for disability insurance benefits
(“DIB”), alleging disability beginning January 1, 2012. Tr.” at 52. After the application was
initially denied, Plaintiff timely requested a hearing and appeared before Administrative Law
Judge (“the ALJ”) Brian Kane on June 8, 2017. Tr. 22-46. On August 17, 2017, the ALJ issued
an unfavorable decision finding Plaintiff not disabled. Tr. 15-18. After the Appeals Council
denied Plaintiff's request for review, Plaintiff brought an action pursuant to Title II of the Social
Security Act (the “Act”) seeking review of the final decision of the Commissioner. On June 14,
2019, the Honorable Frank P. Geraci, Jr., approved the parties’ stipulation to remand the matter
for further proceedings. Tr. 723-24. On June 28, 2019, following the judgment issued by this
Court, the Appeals Council vacated the ALJ’s August 17, 2017 decision and remanded the matter

for further evaluation of Plaintiff's mental impairments. Tr. 728-29.

 

' In accordance with the Standing Order dated November 18, 2020, regarding the identification of non-government
parties in Social Security opinions, available at http://www.nywd.courts.gov/standing-orders-and-district-plans,
Plaintiff is identified by her first name and last initial.

2 “Tr.” refers to the administrative record in the matter. ECF No. 10.
On February 27, 2020, Plaintiff appeared at a new hearing with his counsel, Ida M.
Comerford, Esq., and testified before Brian Kane, the same ALJ he appeared in front of in 2017.
Tr. 656-80. The ALJ issued an unfavorable decision on March 18, 2020. Tr. 646-50. Plaintiff
did not request review of the ALJ’s decision by the Appeals Council, nor did the Appeals Council
assume jurisdiction, making the ALJ’s decision the final decision of the Commissioner.
Subsequently, Plaintiff brought the instant action pursuant to Title II of the Act seeking review of
the final decision of the Commissioner ECF No. 1. Presently before the Court are the parties’
competing motions for judgment on the pleadings. ECF Nos. 12, 13. For the reasons set forth
below, Plaintiff's motion for judgment on the pleadings is DENIED, and the Commissioner’s
motion for judgment on the pleadings is GRANTED.

LEGAL STANDARD

I. District Court Review

The scope of this Court’s review of the ALJ’s decision denying benefits to Plaintiff is
limited. It is not the function of the Court to determine de novo whether Plaintiff is disabled.
Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review
of the administrative record confirms that “there is substantial evidence supporting the
Commissioner’s decision,” and “the Commissioner applied the correct legal standard,” the
Commissioner’s determination should not be disturbed. Acierno v. Barnhart, 475 F.3d 77, 80-81
(2d Cir. 2007). “Substantial evidence is more than a mere scintilla. It means such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Brault, 683 F.3d at 447-

48 (internal citation and quotation marks omitted).

 

> The Court has jurisdiction over this matter under 42 U.S.C. § 405(g).
2
I. Disability Determination

An ALJ must follow a five-step sequential evaluation to determine whether a claimant is
disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71
(1986). At Step One, the ALJ must determine whether the claimant is engaged in substantial
gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the
ALJ proceeds to Step Two and determines whether the claimant has an impairment, or
combination of impairments, that is “severe” within the meaning of the Act, meaning that it
imposes significant restrictions on the claimant’s ability to perform basic work activities. Jd. §
404.1520(c). If the claimant does not have a severe impairment or combination of impairments,
the analysis concludes with a finding of “not disabled.” If the claimant does, the ALJ continues
to Step Three.

At Step Three, the ALJ examines whether a claimant’s impairment meets or medically
equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the
“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a
Listing and meets the durational requirement, id. § 404.1509, the claimant is disabled. If not, the
ALJ determines the claimant’s residual functional capacity (“RFC”), which is the ability to
perform physical or mental work activities on a sustained basis, notwithstanding limitations
for the collective impairments. See id. § 404.1520(e)-(f).

The ALJ then proceeds to Step Four and determines whether the claimant’s RFC permits
him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).
If the claimant can perform such requirements, then he or she is not disabled. Jd If he or she
cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Jd. § 404.1520(g). To do so, the
Commissioner must present evidence to demonstrate that the claimant “retains a residual
functional capacity to perform alternative substantial gainful work which exists in the national
economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168
F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).
DISCUSSION

I. The ALJ’s Decision

The ALJ found that Plaintiff met the insured status requirements of the SSA on March 31,
2012. Tr. 648. At Step One of the sequential analysis, the ALJ found that Plaintiffhad not engaged
in substantial gainful activity from the alleged onset date of January 1, 2012 through the date last
insured of March 31, 2012. Jd. At Step Two, the ALJ found that there were no medical signs or
laboratory findings to substantiate the existence of a medically determinable impairment. /d. As
such, the ALJ determined that Plaintiff was not under disability from January 1, 2012 through
March 31, 2012. Tr. 650.
Il. Analysis

Plaintiff argues that the ALJ substituted his own judgment for all medical opinion evidence

contained in the record when he wrongfully determined that Plaintiff did not have a medically
determinable impairment. ECF No. 12-1 at 8-15. He further argues that the ALJ’s error was so
egregious that it requires remand solely for calculation of benefits. Jd. at 14-15. The
Commissioner objects, arguing that the ALJ properly evaluated medical evidence contained in the
record and determined that a single treatment note from Plaintiff's treating psychiatrist was
insufficient to establish the existence of a disabling medical impairment during the alleged period

of disability. ECF No. 13-1 at 12-14. The Court agrees.
As a general matter, in Step Two of the analysis, the ALJ is required to determine whether
an impairment or combination of impairments that has lasted or is expected to last for a continuous
period of at least 12 months limits claimant’s physical or mental ability to perform basic work
activities. See 20 C.F.R. § 404.1505. The regulations define “basic work activities” as “the
abilities and aptitudes necessary to do most jobs,” including “walking, standing, sitting, lifting,
sdpushing, pulling, reaching, carrying, or handling;” “[c]apacities for seeing, hearing, and

99 Ge

speaking;” “[u]nderstanding, carrying out, and remembering simple instructions;” “[r]esponding
appropriately to supervision, co-workers and usual work situations;” and “[d]ealing with changes
in a routine work setting.” 20 C.F.R. § 404.1522(b).

Although Plaintiff bears the burden of proof at Step Two, it is not a heavy burden. The
Second Circuit has long held that “the standard for a finding of severity under Step Two of the
sequential analysis is de minimis and is intended only to screen out the very weakest cases.”
McIntyre vy. Colvin, 758 F.3d 146, 151 (2d Cir. 2014) (citing Dixon v. Shalala, 54 F.3d 1019, 1030
(2d Cir. 1995)). Despite this lenient standard, the ‘““mere presence of a disease or impairment, or
establishing that a person has been diagnosed or treated for a disease or impairment’ is not, by
itself, sufficient to render a condition ‘severe.”” Taylor v. Astrue, 32 F. Supp. 3d 253, 266
(N.D.N.Y. 2012) (internal citation omitted). In order for a claimant to meet his burden under Step
Two he must show that the impairment was medically determinable and significantly limited his
ability to perform basic work activities. Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.
2003). The regulations provide that regardless how genuine the claimant’s complaints about his
symptoms may appear to be, he must be found not disabled at Step Two of the analysis in the

absence of medical signs or laboratory findingst demonstrating that there is a medically

 

4 The regulations explain that /aboratory findings mean one or more physiological or psychological phenomena that
can be shown by the use of medically acceptable laboratory diagnostic techniques, like chemical tests (such as blood

5
determinable physical or mental impairment. See SSR 16-3P, 2017 WL 5180304, at 3 (S.S.R. Oct.
25, 2017).

Because Plaintiff became last insured for Title II purposes on March 31, 2012, he must
establish that his disability existed on or before that date. See 42 U.S.C. § 423(a)(1)(A) and (D).
However, he has not done so. Plaintiff argues that the ALJ erred in not finding his depression and
anxiety to be severe medically determinable impairments in Step Two of the analysis and in doing
so relies on the medical opinions submitted by Drs. Wells and Brennan, who identified various
work-related limitations in Plaintiff's functioning (Dr. Wells’ opinion), and indicated that such
limitations also met two Listings (Dr. Brennan’s testimony). ECF No. 12-1 at 8-14. Plaintiff
submits that the ALJ incorrectly applied the treating physician rule and weighed the opinion
evidence submitted by Drs. Wells and Brennan. /d. at 8-15. Indeed, the ALJ afforded little weight
to both opinions because of their inconsistency with the limited evidence in the record for the three
month period of the alleged disability. Tr. 650. Considering that this was the ALJ’s rationale
behind the weight afforded to both opinions, the Court would have expected Plaintiff to build his
argument around the specific medical evidence in the record that was consistent with Drs. Wells
and Brennan’s findings about Plaintiff’s limitations stemming from anxiety and depression, which,
as a result, would have persuaded the Court to disagree with the ALJ. See Shrecengost v. Colvin,
No. 14-CV-506S, 2015 WL 5126117, at *3 (W.D.N.Y. Sept. 1, 2015) (“[p]laintiff bears the burden
of establishing a severe impairment at step two by furnishing medical and other evidence of the

existence thereof as the Commissioner may require, and will not be considered disabled if such

 

tests), electrophysiological studies (such as electrocardiograms and electroencephalograms), medical imaging (such
as X-rays), and psychological tests. 20 C.F.R. § 404.1502(c) (emphasis added). As to the signs, the regulations
provide that they “must be shown by medically acceptable clinical diagnostic techniques. Psychiatric signs are
medically demonstrable phenomena that indicate specific psychological abnormalities, e.g., abnormalities of behavior,
mood, thought, memory, orientation, development, or perception, and must also be shown by observable facts that
can be medically described and evaluated.” /d. § 404.1502(g) (emphasis added).
evidence is not provided”) (internal citations omitted). However, nowhere in his brief did Plaintiff
identify any evidence in the record beyond the two medical opinions that supported his position
that his depression and anxiety were, in fact, disabling medically determinable impairments during
the period in question. Plaintiffs reliance on the two opinions without discussing any other
evidence of record is insufficient for this Court to overturn the ALJ’s determination because the
regulations clearly provide that a medically determinable impairment cannot be established by a
medical opinion, a claimant’s statement of symptoms, or a diagnosis, and, instead, must be
demonstrated by clinical and laboratory diagnostic techniques, and by objective medical evidence,
such as signs and/or laboratory findings obtained from acceptable medical sources. See 20 C.F.R.
§§ 404.1502(c) and (f), 404.1521.

This matter has, indeed, been previously remanded by the Appeals Council for proper
consideration of the February 2, 2012 treatment note issued by Dr. Wells, which the ALJ
wrongfully thought had originated in July 2012, after the expiration of Plaintiff's insured status.
Tr. 728. In its remand order, the Appeals Council instructed the ALJ to reevaluate the medical
evidence contained in the record, obtain evidence from a medical expert, and consider whether
Plaintiff had any medically determinable impairments. Tr. 728-29. The ALJ has done exactly
what was asked of him by the Appeals Council on remand when he reevaluated the medical opinion
of Dr. Wells in connection with her February 2, 2012 treatment note, obtained hearing testimony
of medical expert Dr. Brennan, and considered other medical evidence, such as Plaintiff's 2017
treatment by his then primary treating physician, Dr. Torpey. Tr. 646-50. The ALJ also considered
Dr. Wells’ treatment records issued both before and after the date last insured, and determined that
they were inconsistent with the nature of limitations she identified in her 2015 opinion. Tr. 650.

Having done so, the ALJ found that Plaintiff did not meet his burden and did not establish the
existence of a medically determinable impairment during the three months of the alleged disability
because the record did not contain any medical signs or laboratory findings that would support
such a finding. Id.

While Plaintiff is correct that the ALJ is required to give a medical opinion of a treating
physician controlling weight, such determination is made only if the opinion is well-supported by
medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with
other substantial evidence in the record. See Rosa, 168 F.3d at 78-79; 20 C.F.R. § 404.1527(c)(2).
Here, Dr. Wells issued her opinion on June 16, 2015 — more than three years after Plaintiff's March
31, 2012 date last insured. Tr. 267-74. It is not clear whether the opinion was, in fact, a
retrospective opinion that could be entitled to controlling weight, or whether it was assessing
Plaintiff's functional capacity at the time Dr. Wells completed it in 2015. See, e.g., Byam v.
Barnhart, 336 F.3d 172, 183 (2d Cir. 2003) (“[W]hile a treating physician’s retrospective diagnosis
is not conclusive, it is entitled to controlling weight unless it is contradicted by other medical
evidence or ‘overwhelmingly compelling’ non-medical evidence.”) (internal citation omitted);
Kruppenbacher v. Astrue, No. 04 Civ. 4150 (WHP)(HBP), 2010 WL 5779484, at *43 (S.D.N.Y.
Apr. 16, 2010), adopt., No. 04 CIV. 4150 WHP, 2011 WL 519439 (S.D.N.Y. Feb. 14, 2011) (“for
a retrospective opinion to be controlling, it still must be supported by a clinically acceptable
diagnostic technique”); Martinez v. Massanari, 242 F. Supp. 2d 372, 377 (S.D.N.Y. 2003) (“[A]
retrospective diagnosis by a treating physician is entitled to controlling weight unless it is
contradicted by other medical evidence or ‘overwhelmingly compelling’ non-medical evidence.”)

(internal citation omitted).
Generally, the timing of a medical opinion alone would not disqualify it from being

considered for purposes of disability determination because “medical records that post date the
date last insured may be pertinent evidence of the severity and continuity of impairments existing
before the date last insured or may identify additional impairments which could reasonably be
presumed to have been present and to have imposed limitations as of the date last insured.” Carlson
v. Barnhart, No. 3:05CV1584(SRU)(WIG), 2006 WL 2926818, at *5 n.5 (D. Conn. Aug. 30, 2006)
(citing Lisa v. Sec. of Health & Human Serv., 940 F.2d 40, 44 (2d Cir.1991)); see also Dailey v.
Barnhart, 277 F. Supp. 2d 226, 233 n.14 (W.D.N.Y. 2003) (“Medical opinions given after the date
that [the claimant’s] insured status expired are taken into consideration if such opinions are
relevant to her condition prior to that date.”); Moscatiello v. Apfel, 129 F. Supp. 2d 481, 489
(S.D.N.Y. 2001) (“[E]vidence of plaintiff's condition at a later time was relevant to the extent that
it shed light on plaintiff's condition as of the date she was last insured.’’).

It is apparent that Dr. Wells’ 2015 opinion is relevant to Plaintiff's claims that he was
suffering from severe depression and anxiety because she has diagnosed Plaintiff with both
conditions, as well as alcohol and drug addiction, and sociopathic traits, and identified a wide
range of symptoms, which, in her opinion, would significantly limit Plaintiff's performance in a
workplace.> Tr. 267,274. Dr. Wells listed Plaintiff's psychotropic medication and indicated that
his prognosis was poor. Tr. 267. However, even though she stated that she had been treating
Plaintiff since 1997, Dr. Wells noted that her treatment was limited, and she had not had any
contact with Plaintiff for three years prior to issuing the opinion. Jd. She also could not opine as
to whether Plaintiff's limitations would increase, and noted that Plaintiff was a malingerer at times.

Tr. 274.

 

° Dr. Wells opined that Plaintiff's performance in a workplace would be limited for more than 20% of an 8-hour
workday in such categories as getting along with co-workers and peers, and dealing with work stress, however, she
also opined that Plaintiff's performance in all other mental domains would either not be affected or would be precluded
for less than 10% or 20%. Tr. 267-74.
In his decision, the ALJ noted Dr. Wells’ specialty, analyzed the consistency of the opinion
with her treatment records, and discussed the length of her treatment when the ALJ determined
that Dr. Wells’ finding that Plaintiff had mild to marked limitations in mental functioning was
inconsistent with her treatment notes. Tr. 649-50. The Court is, thus, satisfied with the ALJ’s
consideration of the factors he was required to apply. See Estrella v. Berryhill, 925 F.3d 90, 95-
96 (2d Cir. 2019) (internal citations omitted) (explicit recitation of each factor is not necessary as
long as “the substance of the treating physician rule was not traversed”); Atwater v. Astrue, 512
F. App’x 67, 70 (2d Cir. 2013) (summary order) (““We require no such slavish recitation of each
and every factor where the ALJ’s reasoning and adherence to the regulation are clear.”).

It should be noted that even though Dr. Wells treated Plaintiff since 1997, the record of her
treatment is very sparce and contains only five treatment notes from Plaintiff’ s visits in 2009, 2011,
2012, and 2015, none of which support the nature and severity of limitations she identified in her
2015 opinion. Tr. 615-19, 888. Specifically, Dr. Wells’ 2015 medical opinion was inconsistent
with her February 12, 2012 treatment note — the only record issued during the period in question
— which indicates that Plaintiff's reason for returning to her for treatment was to restart his
medication that he had stopped taking over six months prior to the visit. Tr. 618. Even though
Plaintiff reported feeling depressed because of the recent death of his brother, he was earnest and
rational during the examination, and reported “doing well” while living with his son and girlfriend.
Id. Though Dr. Wells diagnosed Plaintiff with depression, anxiety disorder, and drug addiction,
she noted that he was not employed at the time, and emphasized the need for him to have a schedule
and feel productive. Jd. Aside from noting Plaintiff's complaints and diagnosing him with
depression and anxiety, the record did not contain any objective medical evidence that established

that either condition was a medically determinable impairment. See 20 C.F.R. § 404.1521. It also

10
did not support the nature and severity of work-related limitations identified by Dr. Wells in her
2015 medical opinion. See 20 C.F.R. § 404.1508 (effective to Mar. 26, 2017) (“A physical or
mental impairment must be established by medical evidence consisting of signs, symptoms, and
laboratory findings, not only by your statement of symptoms.”); see also Monette v. Astrue, 269
F. App’x 109, 113 (2d Cir. 2008) (ALJ did not error when he refused to afford significant weight
to a retrospective opinion of plaintiff's physician because it was contradicted by the other
substantial evidence in the record); Flanigan v. Colvin, 21 F. Supp. 3d 285, 305 (S.D.N.Y. 2014)
(the ALJ properly did not afford any weight to a retrospective opinion of plaintiff's treating
physician because it was inconsistent with the medical evidence and his own contemporaneous
treatment records).

Dr. Wells’ treatment records from outside the alleged disability period do not provide
support for Plaintiffs claim that his depression and anxiety were medically determinable disabling
impairments during the three months of the alleged disability period either. In fact, the three
treatment notes issued between 2009 and 2011 demonstrate similar diagnoses and observations of
Plaintiff being earnest, rational, alert, clear minded, relaxed, sociable, and fairly cheerful during
his examinations. Tr. 615-17. Even though Plaintiff complained of increasing symptoms of
depression, such complaints did not demonstrate that his depression was of such severity that it
had more than a minimal impact on his life, and, instead, appeared to have been made when
Plaintiff was not compliant with medication or had an unstable job. He reported that his life was
“quietly comfortable,” and that he was contemplating getting a second job because was not earning
sufficient income from the job he had. Tr. 616.

Similarly, Dr. Wells’ treatment records subsequent to the alleged disability period do not

provide support for Plaintiff's claim. Specifically, the June 16, 2015 treatment note issued more

1]
than three years after the date last insured, demonstrates that Plaintiff had not seen Dr. Wells in
three and a half years, and returned to her only to obtain his medical file to apply for disability.
Tr. 619. Even though Dr. Wells, once again, diagnosed Plaintiff with depression, anxiety, and
sociopathic traits, she also indicated that “he has always had depression and anxiety, yet, he
worked, and got by.” Jd. During the examination, despite reporting persistent depression, anxiety,
and sadness, Plaintiff was coherent, rational, well-spoken, insightful with no signs of psychosis,
and had excellent recent and past memory, concentration, attention, and orientation. /d. Even
though he reported being rejected by his family, Dr. Wells noted that Plaintiff had history of being
deceptive, lying, and having devious behavior that had caused him to be completely
excommunicated by everyone. Jd. She stated that Plaintiff was not very employable because he
had little ambition, motivation, interest, or energy, and that he “was never a very enthusiastic
worker.” Jd In sum, Dr. Wells’ examination records demonstrate that even though she had
diagnosed Plaintiff with depression and anxiety during treatment, her treatment records were
inconsistent with the limitations she identified in her 2015 opinion and lacked objective clinical
findings to support Plaintiff's overall position that both impairments were medically determinable
impairments during the alleged period of disability. See, e.g., Flanigan, 21 F. Supp. 3d at 303 (the
record was absent of medical evidence supporting the existence of a medically determinable
impairment during the two-months period that plaintiff sought disability for); Carlson v Barnhart,
No. 3:05CV1584 (SRU)(WIG), 2006 WL 2926818, at *13 (D. Conn. Aug. 30, 2006) (opinions
issued six years after plaintiff's date last insured were not medical opinions as they were not
supported by clinical and diagnostic techniques, lacked reliability, and were inconsistent with the

record).

12
For the same reasons the Court does not find error in the ALJ’s evaluation of the opinion
of Dr. Brennan, an impartial medical expert, whose hearing testimony the ALJ afforded limited
weight. Tr. 650. Even though Dr. Brennan testified that Plaintiff's anxiety and depression were
of such severity that they met two Listings (Tr. 674), his findings were not based on his review of
the evidence for the specific three months of the alleged disability period, but, instead, were spread
out in such a way that they included Plaintiff's entire medical record from 2007 through 2018. Tr.
672, 675-79. The evidence relevant to the alleged period of disability is dismal in this case and
consists of a single note of Dr. Wells that did not contain any objective medical signs or findings
to demonstrate that Plaintiff's depression and anxiety were medically determinable impairments,
therefore, the ALJ properly afforded limited weight to Dr. Brennan’s testimony.

That is not to say that Plaintiff's depression and anxiety did not affect his employability
after the alleged disability period. The record following the expiration of Plaintiff's insured status
contains evidence, including the 2017 medical opinion of his primary treating physician Dr.
Torpey, suggesting that, at the very least, Plaintiff continued to be treated for anxiety and
depression. Tr. 637-42, 890-903. However, such records not only lay beyond the alleged period
of disability, but also do not support Plaintiff's position because Dr. Torpey had not started treating
Plaintiff until two years after the expiration of his insured status. Tr. 673. See, e.g., Dutcher v.
Astrue, No. 09-CV-1161 (LEK/VEB), 2011 WL 1097860, at *8 (N.D.N.Y. Mar. 7, 2011), adopt.,
No. 3:09-CV-1161 (LEK/VEB), 2011 WL 1042773 (N.D.N.Y. Mar. 22, 2011) (“The seriousness
of [plaintiff's pain after the date last insured is not at issue. Any limitations resulting from that
pain cannot qualify plaintiff for DIB unless she was disabled prior to her date last insured.”); Vitale

v. Apfel, 49 F. Supp. 2d 137, 142 (E.D.N.Y. 1999) (“Where a plaintiff's impairment continues and

13
becomes more severe after the expiration of insured status, such exacerbation of a pre-existing
injury cannot form the basis for determination of an earlier disability.”).

In sum, the record supports the ALJ’s determination that Plaintiff failed to meet his burden
of showing that he was suffering from a medically determinable impairment from his alleged onset
date through the date last insured. That Plaintiff may have had mental and emotional difficulties
before and after the alleged period of disability is not determinative as Plaintiff was required to
show that his conditions had a disabling impact on his ability to work during the insured period.
However, the medical evidence of record does not support Plaintiff's claim that he was disabled
within the three months period in early 2012.

CONCLUSION

For the foregoing reasons, Plaintiff's motion for judgment on the pleadings (ECF No. 12)
is DENIED, and the Commissioner’s motion for judgment on the pleadings (ECF No. 13) is
GRANTED. The Clerk of Court is directed to enter judgment and close the case.

IT IS SO ORDERED.

Dated: July 13, 2021
Rochester, New York

 

H P. GERACY, JR.
Chi dge
United States District Court

14
